Cuyahoga App. No. 73001. On October 29, 1999, a motion for reconsideration, signed by counsel for appellants and by counsel for amicus curiae Cuyahoga County Prosecutor’s Office, was filed on behalf of appellants. Attached to the motion for reconsideration is a memorandum in support of jurisdiction of amicus curiae.
Whereas the amicus curiae memorandum in support of jurisdiction was due no later than July 26, 1999; and whereas S.Ct.Prac.R. III(5)(B) prohibits the filing of an amicus memorandum that is not submitted timely; and whereas S.Ct.Prac.R. XI(2)(B) prohibits the filing of a motion for reconsideration by an amicus curiae without prior leave of court,
IT IS ORDERED by the court, sua sponte, that appellants’ motion for reconsideration be, and hereby is, stricken.